Case 6:19-cv-06067-BAB Document 15            Filed 08/04/20 Page 1 of 1 PageID #: 575



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION

KATHY A. HILL                                                                PLAINTIFF

vs.                              Civil No. 6:19-cv-06067

ANDREW SAUL,                                                                 DEFENDANT
Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 4th day of August, 2020, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        U. S. MAGISTRATE JUDGE
